788 F.2d 1411
122 L.R.R.M. (BNA) 2561
FINANCIAL INSTITUTION EMPLOYEES OF AMERICA, LOCAL NO. 1182CHARTERED BY UNITED FOOD AND COMMERCIAL WORKERSINTERNATIONAL UNION, AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent,andSeattle-First National Bank, Intervenor.
No. 82-7736.
United States Court of Appeals,Ninth Circuit.
May 5, 1986.

Laurence Gold, Washington, D.C., for petitioner.
Allison W. Brown, Jr., N.L.R.B., Washington, D.C., Mark A. Hutchison, Davis, Wright, Todd, Riese & Jones, Seattle, Wash., for respondent.
Before WRIGHT, PREGERSON, and FERGUSON, Circuit Judges.

ORDER

1
This matter is remanded for any necessary further proceedings in light of the recent opinion of the Supreme Court of the United States in NLRB v. Financial Institution Employees of America, Local 1182, --- U.S. ---, 106 S. Ct. 1007, 1013, 89 L. Ed. 2d 151 (1986).